DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.
Response to Amendment
The amendment filed January 26, 2022 has been entered. Claims 5, 8-9 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed October 26, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Blomquist (US 2010/0262078) in view of Gescheit (US 2015/0157788).
Regarding claim 5, Blomquist discloses a drug solution administration device (100, Fig 1A) comprising: an injection unit (“needle”, Para 0037) configured to inject a drug solution in vivo (Para 0037, lines 6-8); a container (206, Fig 2B) comprising a containing space (See space within 206, Fig 2b) communicating with the injection unit and configured to contain the drug solution that is to be fed to the injection unit (Para 0038); a push-out mechanism (See annotated Fig 2B), at least a part of which moves back and forth inside the containing space (Para 0039), the push-out mechanism being configured to allow the drug solution stored inside the containing space to flow into the injection unit (Para 0038, lines 15-19); a sealing member (See annotated Fig 2B) attached to the push-out mechanism and pressed against a wall surface of the containing space to inhibit leakage of the drug solution inside the containing space from the push-out mechanism (Para 0038, lines 15-19); a drive mechanism (208, Fig 2B) comprising a motor (as described in Para 0039, the shaft 212 is rotated by gear mechanism 208 seen in Fig 2B which is known in the art to be rotated by a motor) configured to generate a drive force for moving the push-out mechanism back and forth (Para 0039); and a control unit (404, Fig 4) configured to control the drive mechanism to start an operation of the drive mechanism and to stop the operation of the drive mechanism (Para 0093); and wherein the injection unit and the container are 
Blomquist is silent regarding a fitting detection unit configured to detect fitting of the container to the injection unit; and when the fitting detection unit detects separation between the injection unit 
Gescheit teaches a drug solution administration device (1700, Fig 17) comprising: an injection unit (1618, Fig 17) configured to inject a drug solution in vivo; a container (1604, Fig 17) comprising a containing space (Space comprising drug 1606, Fig 17) communicating with the injection unit and configured to contain the drug solution that is to be fed to the injection unit (Para 0119); and a fitting detection unit (1702, Fig 17) configured to detect fitting of the container to the injection unit (Para 0043; as described in Para 0120, lines 6-9, the fitting detection unit is always detecting as the control unit 1615 can query the fitting detection unit for data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drug solution administration device disclosed by Blomquist by adding the fitting detection device to the infusion tube fitting 207 and configuring the fitting detection unit to be connected to the controller of the device as taught Gescheit to ensure proper mechanical connection of the injection unit and positively identify the infusion set type (Para 0041-0043).

    PNG
    media_image1.png
    884
    619
    media_image1.png
    Greyscale

Regarding claim 8, the modified invention of Blomquist and Gescheit discloses the injection unit (“needle”, Para 0037 -Blomquist) comprises a first flow path that allows the drug solution to flow (Para 0037, lines 6-8 -Blomquist); the drug solution administration device further comprises a circulation unit (140, Fig 1A -Blomquist) that is arranged between the injection unit and the container (206, Fig 2B -Blomquist) and that includes a second flow path communicating with the first flow path (Para 0037 -
Regarding claim 9, Blomquist discloses a method for controlling a drug solution administration device (Para 0038), the method comprising: providing a drug solution administration device (100, Fig 1A) comprising: a container (206, Fig 2B) comprising a containing space (See space within 206, Fig 2b) that contains a drug solution (Para 0038, lines 13-19), a sealing member (210, Fig 2B) pressed against a wall surface of the containing space to inhibit leakage of the drug solution inside the containing space, a drive mechanism (208, Fig 2B) configured to generate a drive force for moving the sealing member back and forth (Para 0039); and-3- 4843-2039-2425.3Atty. Dkt. No. 091486-0353when a predetermined time has passed after the control unit controls the drive mechanism to stop the operation of the drive mechanism (See step 1108, Fig 11), controlling the drive mechanism to move the push-out mechanism and to shift a position of the sealing member relative to the wall surface of the containing space by first rotating the motor (as described in Para 0039, the shaft 212 is rotated by gear mechanism 208 seen in Fig 2B which is known in the art to be rotated by a motor) in a direction opposite to a direction in which the motor is rotated when the drug solution is fed (See step 1110, Fig 11) (Para 0093 –Blomquist; the backwards movement of the piston 210 described in 1110 is caused by a rotation of the motor in an opposite direction than that to cause a forward/fed movement of the piston), and, while the injection unit is separated from the container (This is being interpreted as the injection unit or needle is not directly touching the container. Blomquist teaches this because even during delivery of the medicament, the needle is at opposing end of the infusion tube 140 that is coupled to the container and therefore is separated from the container at least by the infusion tube), subsequently rotating the motor in the same direction as the direction in which the motor is rotated when the drug solution is fed (Para 0166; forward motion of the piston 210 to 
Blomquist is silent regarding a fitting detection unit detects separation between the injection unit and the container.
Gescheit teaches a drug solution administration device (1700, Fig 17) comprising: an injection unit (1618, Fig 17) configured to inject a drug solution in vivo; a container (1604, Fig 17) comprising a containing space (Space comprising drug 1606, Fig 17) communicating with the injection unit and configured to contain the drug solution that is to be fed to the injection unit (Para 0119); and a fitting detection unit (1702, Fig 17) configured to detect fitting of the container to the injection unit (Para 0043; as described in Para 0120, lines 6-9, the fitting detection unit is always detecting as the control unit 1615 can query the fitting detection unit for data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drug solution administration device disclosed by Blomquist by adding the fitting detection device to the infusion tube fitting 207 and configuring the fitting detection unit to be connected to the controller of the device as taught Gescheit to ensure proper mechanical connection of the injection unit and positively identify the infusion set type (Para 0041-0043).
Response to Arguments
	Applicant’s arguments regarding Blomquist not teaching the amended claim language of claims 1 and 9 have been fully considered but is not persuasive. As discussed in the rejection above, “while the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783